Liberty Insurance Corporation
                                                                          and s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   December 15, 2014

                                  No. 04-13-00614-CV

                                   Kathryne VAUSE,
                                       Appellant

                                            v.

             LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 07-2231-CV
                              William Old, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Extend Time to File Motion for Rehearing is GRANTED.
The motion for rehearing is due on January 12, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court